DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-15 is appropriate. The Applicant’s arguments, filed November 22, 2021 on pgs. 8-10, have been fully considered and are persuasive. 
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campanella US-PAT No. 3,524,081, S-Filter, Fig. 1 shows a conventional low pass filter.
Delaney et al. US-PAT No. 4,539,617, AC Power Line Transient Suppressing Circuit, Fig. 3, a low pass filter includes parallel, back-to-back series diodes 32 and 33.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653